Citation Nr: 1103572	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  08-10 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypercholesterolemia.

2.  Entitlement to service connection for disability manifested 
by a cough, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for otalgia of the right 
ear.

4.  Entitlement to service connection for a vision disability.

5.  Entitlement to service connection for a disability manifested 
by knots on the ankles and heels.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for a disability manifested 
by hand pain.

8.  Entitlement to service connection for a disability manifested 
by shoulder pain.

9.  Entitlement to service connection for a disability manifested 
by ankle pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active duty from August 1980 to August 1984 and 
served as a member of the active guard-reserve from August 1986 
to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified before a decision review officer at the RO 
in July 2008 and before the undersigned Veterans Law Judge via 
videoconference in May 2010.  Transcripts of his hearings have 
been associated with the record.

(The issues addressed herein include claims of service connection 
for right and left hand disability, right and left shoulder 
disability, and right and left ankle disability.  References in 
the decision below to disabilities of the hand, shoulder, or 
ankle should be construed as meaning any hand, shoulder, or ankle 
disability, whether on the right side or left side.)




FINDINGS OF FACT

1.  At his May 2010 hearing before the undersigned, the Veteran 
affirmatively withdrew from appellate status the claims of 
entitlement to service connection for hypercholesterolemia, 
disability manifested by a cough, and otalgia of the right ear.  

2.  A vision disability was not manifest in service and is 
unrelated to active military service.

3.  A disability manifested by knots on the ankles or heels was 
not manifest in service and is unrelated to active military 
service.

4.  There is no current diagnosis of sleep apnea that is related 
to active military service.

5.  There is no current diagnosis of a disability manifested by 
hand pain that is related to active military service.  

6.  Any disability manifested by shoulder pain is not related to 
active military service.  

7.  There is no current diagnosis of a disability manifested by 
ankle pain that is related to active military service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the appellant 
with respect to the hypercholesterolemia, cough, and right 
otalgia issues have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2010).

2.  The Veteran does not have a disability affecting vision that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2010).

3.  The Veteran does not have a disability manifested by knots on 
the ankles or heels that is the result of disease or injury 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2010).

4.  The Veteran does not have sleep apnea that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2010).

5.  The Veteran does not have a disability manifested by hand 
pain that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

6.  The Veteran does not have a disability manifested by shoulder 
pain that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

7.  The Veteran does not have a disability manifested by ankle 
pain that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal of Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant has withdrawn his appeal with respect to the 
claims of entitlement to service connection for 
hypercholesterolemia, disability manifested by a cough, and 
otalgia of the right ear.  Hence, there remain no allegations  of 
errors of fact or law for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review the appeal and it 
is dismissed with respect to those issues.

Veterans Claims Assistance Act of 2000

Before addressing the claims remaining on appeal, the Board notes 
that The Veterans Claims Assistance Act of 2000 (VCAA), which 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits, must be mentioned.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  Id. at 
486.  

In this case, a letter dated in April 2005 discussed the evidence 
necessary to support a claim of entitlement to service 
connection.  The Veteran was told that VA would make reasonable 
efforts to help him obtain evidence supportive of his claims.  He 
was invited to submit or identify evidence.  The evidence of 
record was listed and the Veteran was told how VA would assist 
him in obtaining additional relevant evidence.  An April 2006 
letter provided similar information.  The April 2006 letter also 
discussed the manner in which VA determines disability ratings 
and effective dates.

The Board finds that the content of the notices fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  The Veteran has been 
provided with every opportunity to submit evidence and argument 
in support of his claims and to respond to VA notices.  Further, 
the Board finds that the purpose behind the notice requirement 
has been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  

With respect VA's duty to assist, the Board notes that, to the 
extent possible, identified treatment records have been 
associated with the claims file.  The Veteran has been afforded a 
decision review officer hearing and a hearing before the 
undersigned.  VA examinations have been carried out.  The Board 
finds that these examinations were adequate in that the examiners 
reviewed the record, interviewed the Veteran, and performed 
appropriate examinations prior to providing their conclusions.  
The opinions directly address the salient questions.  The reports 
of record are thorough and consistent with contemporaneous 
treatment records.  



Service Connection

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of organic disease of the 
nervous system may be presumed to have been incurred or 
aggravated if it is manifested to a compensable degree within a 
year of the Veteran's discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in 
service is not established, a showing of continuity of symptoms 
after discharge is required to support the claim.  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to weigh and assess the 
evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Vision Disability

Service treatment records are negative regarding any diagnosis, 
complaint, or abnormal finding regarding the Veteran's vision.  
In April 1984, the Veteran denied eye trouble and general 
clinical examination at that time was normal.  Distant and near 
vision were 20/20 bilaterally.  Physical examination in February 
1985 yielded the same results.

In August 1986, the Veteran again denied eye trouble.  His eyes 
were clinically normal, and visual acuity was measured as 20/20 
for near and distant vision.  The same results were obtained in 
September 1990 and June 1995.

In September 1998, August 1999, and August 2000 the Veteran 
denied being seen or treated by a health care provider.  He also 
denied current medical problems.

On a pre-deployment health assessment in February 2001, the 
Veteran indicated that his general health was very good.  No 
referral was indicated.  On post-deployment assessment in April 
2001, the Veteran again stated that his general health was very 
good and denied having any unresolved medical problems that may 
have developed during deployment.  

On retirement physical examination in March 2005, the Veteran 
stated that his health was the same as at his last physical 
examination.  He indicated that he had not suffered from any 
injury or illness for which he did not seek medical care.  He 
also stated that he had no conditions that currently limited his 
ability to work in his primary military specialty or required 
geographic or assignment limitations.  He indicated that he would 
seek VA disability for various conditions, to include blurred 
vision.  As a result, the Veteran was referred to optometry 
services.  His visual acuity was assessed as 20/20.  Refractive 
error and presbyopia were assessed.  Chronic allergic 
conjunctivitis was also noted.

In August 2005 the Veteran reported that he could not read small 
print and requested reading glasses.  

On VA examination in April 2005, the examiner noted the Veteran's 
complaints of blurry vision and provided a diagnosis of 
presbyopia.

A September 2005 service treatment record indicates active 
problems to include chronic allergic conjunctivitis, presbyopia, 
and refractive error.  

On VA examination in February 2009, the diagnoses were hyperopia, 
astigmatism and presbyopia.  The examiner noted that the Veteran 
also had symptoms of dry eye and or allergic conjunctivitis.  He 
concluded that the Veteran's blurred vision was due to hyperopia 
and presbyopia and not to exposure to jet fuel.  

An April 2010 private record indicates a diagnosis of meibomitis.  
A June 2010 private treatment record indicates that the Veteran 
was provided artificial tears.  He complained of itching.  

At his May 2010 hearing, the Veteran testified that he started 
wearing reading glasses in 2000.  He related his belief that his 
decreased visual acuity was due to exposure to jet fuel without 
protection.  He also indicated that he had problems with his tear 
ducts and was given drops.  

Upon review of the record, the Board finds that service 
connection is not warranted for a vision disability.  As an 
initial matter, the Board observes that congenital or 
developmental defects and refractive error of the eye are not 
diseases or injuries within the meaning of the applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, and 
presbyopia even if visual acuity decreased in service, as this is 
not a disease or injury within the meaning of applicable 
legislation relating to service connection.  38 C.F.R. §§ 
3.303(c), 4.9.  Thus, VA regulations specifically prohibit 
service connection for refractive error unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 
(1990) (service connection may not be granted for defects of 
congenital, developmental or familial origin, unless the defect 
was subject to a superimposed disease or injury).  There is no 
indication that the Veteran's refractive error has been caused by 
any specific event such as an in-service injury.  

With respect to the Veteran's visual acuity, the Board 
acknowledges that he is competent to report a decrease in acuity.  
However, while he may be competent to reported decreased visual 
acuity, objective testing revealed virtually no change in the 
Veteran's visual acuity during service.  The Board places more 
probative weight on the results of contemporaneous objective 
clinical testing than on the Veteran's lay assertions.  
Additionally, the Veteran is not competent to say that decreased 
visual acuity is due to anything other than refractive error.  
See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  As noted above, 
absent superimposed disease or injury, service connection may not 
be allowed for refractive error of the eyes, even if visual 
acuity decreased in service, as this is not a disease or injury 
within the meaning of applicable legislation relating to service 
connection.  The evidence contains no suggestion of any 
superimposed disease or injury.  Notably, a VA examiner 
specifically stated that objective findings of presbyopia and 
refractive error were not related to jet fuel exposure in 
service.  The most probative evidence establishes that there is 
no superimposed disease or injury which has resulted in the 
claimed vision loss.  Furthermore, there is no suggestion that 
any other diagnosed disability, such as conjunctivitis has caused 
any vision defect.  As such, the Board must conclude that the 
preponderance of the evidence is against the claim of service 
connection for a vision disability.



Knots on Ankles and Heels

Service treatment records are negative for any diagnosis, 
complaint, or abnormal finding pertaining to knots on the 
Veteran's ankles or heels.  

On physical examination in April 1984 the Veteran denied skin 
diseases, arthritis, bone or joint deformity, and lameness.  He 
also denied foot trouble.  On clinical examination, his feet and 
lower extremities were normal.  His feet and lower extremities 
were also normal in February 1985.  In August 1986 the Veteran 
again denied skin diseases, arthritis, bone or joint deformity, 
lameness and foot trouble.  His feet and lower extremities were 
normal on clinical examination.  Similar results were recorded in 
September 1990 and June 1995.

In July 1997, September 1998, August 1999, and August 2000 the 
Veteran denied being seen or treated by a health care provider.  
He also denied current medical problems.

On pre-deployment health assessment in February 2001, the Veteran 
indicated that his general health was very good.  No referral was 
indicated.  On post-deployment assessment in April 2001, the 
Veteran again stated that his general health was very good and 
denied having any unresolved medical problems that may have 
developed during deployment.  

On retirement physical examination in March 2005 the Veteran 
reported that his flight surgeon had given him Vioxx for popping 
of his knees.  Knee pain was assessed.  At that time, the Veteran 
stated that his health was the same as at his last physical 
examination.  He indicated that he had not suffered from any 
injury or illness for which he did not seek medical care.  He 
also stated that he had no conditions that currently limited his 
ability to work in his primary military specialty or required 
geographic or assignment limitations.  He indicated that he would 
seek VA disability for various conditions, but did not include 
the instant disability.

A VA examination was conducted in April 2005.  The Veteran's 
complaints did not include knots on his ankles or heels, and no 
relevant diagnoses were made.

An additional VA general medical examination was carried out in 
May 2006.  The Veteran's complaints did not refer to this claimed 
disability.  The examiner noted that the Veteran did have 
calluses over his heels and ankles.  

On VA skin examination in November 2006, the Veteran related that 
he had developed knots over the skin of his Achilles more than 
two years previously.  He also reported recent onset of arthritis 
of his knees and elbows.  He noted that the nodules were very 
tender and were irritated by his shoes, but that they had 
improved somewhat since he had not been required to wear boots.  
Physical examination revealed a two centimeter flesh colored 
dermal nodule over the right Achilles tendon and a one and a half 
centimeter nodule over the left Achilles tendon.  The impression 
was rheumatoid nodules versus gout versus lipoma or cysts.  

A VA podiatry note dated in March 2007 indicates the Veteran's 
complaint of bumps on the backs of his heels.  The provider 
indicated that X-rays were negative for spurs or tuberosities and 
that the Veteran's skin was intact.  The assessment was bilateral 
Haglund's bump of the posterior heels.  The provider stated that 
because the bumps caused the Veteran no pain, no treatment was 
required.  

A November 2007 VA treatment record indicates that the Veteran 
was seen for a physical examination as he had applied for a 
position as a laundry worker at the hospital.  He reported that 
he was retired from the Air Force.  He denied any medical 
problems or injuries that would interfere with his duties.  

On VA examination in March 2009 the examiner reviewed the 
Veteran's history.  He noted that he could not find evidence that 
the Veteran had been treated for this condition in service 
despite his report that he had experienced knots on his heels and 
ankles since approximately 2004.  Following physical examination, 
the diagnosis was Haglund's bumps over the heels.  The examiner 
noted that he could not find any disease of the ankles on 
examination and could not find where the Veteran was treated for 
such in service.  He opined that it was less likely than not that 
the Haglund's bumps were related to service.  He reiterated that 
he could find  no abnormalities of the ankles on examination.  

During his May 2010 hearing, the Veteran testified that he had 
been told he had bunions and that surgery was the only way to fix 
the problem.  He stated that he had the claimed bumps during 
service but was not treated for them then.  He indicated that he 
had complained about them when he retired.  

Having reviewed the record regarding this claim, the Board finds 
that service connection is not warranted.  In that regard, there 
is no credible evidence of any disease or injury of the heels or 
ankles during a period of active military service, and the 
Veteran's lower extremities were normal at discharge.  

The grant of service connection requires competent evidence to 
establish a diagnosis and, as in this case, relate the diagnosis 
to the Veteran's service.  While the record reflects that the 
Veteran has been diagnosed with Haglund's bumps, such have been 
noted to cause no functional impairment and require no treatment.  
In essence, there is no competent evidence that the Veteran has a 
specific disability related to these findings or that such is 
related to injury or disease during active military service.  The 
Veteran has reported having these bumps as early as 2004 while in 
the active guard-reserve, but he has not attributed them to 
disease or injury during a period that qualifies as active 
military service.

The Board has also considered the decision in Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), wherein the 
United States Court of Appeals for the Federal Circuit determined 
that the Board erred by finding that a claimant's report of in-
service symptoms lacked credibility solely because there was no 
objective medical evidence corroborating those symptoms at the 
time.  However, the Board believes the instant case is clearly 
distinguishable, as the Board does not rely solely upon a general 
absence of any reference to the alleged injuries during service.  
Rather, it relies on the fact that the Veteran specifically 
denied symptoms during service and upon discharge.  Given the 
specific denial of any history of injury or disease referable to 
the claimed knots on his ankles and heels, the Board must find 
the more recent assertions made by the Veteran of having 
experienced a continuity of symptomatology since qualifying 
military service are not credible.  In essence, the Board finds 
statements made contemporaneous to service as to the state of his 
health to be inherently more credible than statements offered 
later, after filing a claim for monetary benefits.

In summary, there is no credible evidence of a chronic disability 
in service, no credible evidence of a continuity of 
symptomatology since service, and no medical evidence 
establishing any current disability traceable to active military 
service.  As the preponderance of the evidence is against the 
claim, the benefit sought on appeal is denied.

Sleep Apnea

Service treatment records are negative for any complaint, 
diagnosis, or abnormal finding suggestive of sleep apnea.  In 
April 1984 and August 1986 the Veteran denied frequent trouble 
sleeping.  

In July 1997, September 1998, August 1999, and August 2000 the 
Veteran denied being seen or treated by a health care provider.  
He also denied current medical problems.

On pre-deployment health assessment in February 2001, the Veteran 
indicated that his general health was very good.  No referral was 
indicated.  On post-deployment assessment in April 2001, the 
Veteran again stated that his general health was very good and 
denied having any unresolved medical problems that may have 
developed during deployment.  

On retirement physical examination in March 2005, the Veteran 
stated that his health was the same as at his last physical 
examination.  He indicated that he had not suffered from any 
injury or illness on active duty for which he did not seek 
medical care.  He also stated that he had no conditions that 
currently limited his ability to work in his primary military 
specialty or required geographic or assignment limitations.  He 
indicated that he would seek VA disability for various 
conditions, but did not mention sleep apnea.  

A VA otolaryngology examination was conducted in May 2006.  The 
Veteran reported chronic sleep problems including loud snoring of 
four or five years' duration.  The examiner noted that the 
Veteran's wife had observed obstructive sleep apnea during the 
Veteran's sleep for the previous two to three years.  Following 
physical examination, the impression included clinical 
obstructive sleep apnea.  

A July 2008 sleep study revealed no evidence of significant 
obstructive sleep apnea.  

In May 2010 the Veteran testified that his wife had noticed sleep 
apnea symptoms prior to his retirement from service, but that he 
did not seek treatment.  He stated that he did not report sleep 
problems on examination in April 2006 and that he did not seek 
treatment following his retirement.  

Having reviewed the record regarding this claim, the Board finds 
that service connection is not warranted.  In that regard, there 
is no credible evidence of sleep apnea during active military 
service and no current clinical diagnosis.  

The grant of service connection requires competent evidence to 
establish a diagnosis and relate the diagnosis to the Veteran's 
service.  The record reflects the Veteran's report of snoring and 
his wife's assertions that she noted symptoms during service, but 
this was not during a period of active duty.  The record also 
contains an impression of obstructive sleep apnea by a VA 
examiner in May 2006; however, a sleep study in 2008 revealed no 
evidence of significant obstructive sleep apnea.  The Board 
concludes that the findings of clinical testing are more 
probative than the impression provided by the 2006 VA examiner, 
in that his conclusion appears to be based on a report of loud 
snoring and reports by the Veteran's spouse, rather than 
objective examination or testing.  

The Veteran has not identified or produced any evidence, medical 
or otherwise, that would tend to show that he currently has sleep 
apnea that is due to disease or injury during active military 
service.  Rather, he has stated only that he has experienced loud 
snoring for a number of years, and reports that his wife has 
observed symptoms suggestive of sleep apnea, but this appears to 
have been during his reserve service.  As noted, clinical testing 
revealed no evidence of obstructive sleep apnea.  Congress 
specifically limits entitlement for service-connected disease or 
injury to cases where such incidents have resulted in a diagnosed 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

In summary, there is no credible evidence of a chronic disability 
in service and no confirmed diagnosis of current sleep apnea.  As 
the preponderance of the evidence is against the claim, the 
benefit sought on appeal is denied.

Hands, Shoulders, and Ankles

Service treatment records are negative for any diagnosis, 
complaint, or abnormal finding pertaining to pain in the 
Veteran's hands, shoulders, or ankles.  In January 1998 the 
Veteran complained of left foot pain after injuring it jumping.  
Following physical examination, the assessment was left foot 
pain.  

In September 1998, August 1999, and August 2000 the Veteran 
denied being seen or treated by a health care provider.  He also 
denied current medical problems.

On pre-deployment health assessment in February 2001, the Veteran 
indicated that his general health was very good.  No referral was 
indicated.  On post-deployment assessment in April 2001, the 
Veteran again stated that his general health was very good and 
denied having any unresolved medical problems that may have 
developed during deployment.  

On retirement physical examination in March 2005 the Veteran 
reported that his flight surgeon had given him Vioxx for popping 
of his knees.  Knee pain was assessed.  At that time, the Veteran 
stated that his health was the same as at his last physical 
examination.  He indicated that he had not suffered from any 
injury or illness on active duty for which he did not seek 
medical care.  He also stated that he had no conditions that 
currently limited his ability to work in his primary military 
specialty or required geographic or assignment limitations.  He 
indicated that he would seek VA disability for various 
conditions, to include his shoulders and hands.  

During an April 2005 VA examination, the Veteran reported that he 
developed right shoulder pain in approximately 2000 following 
repetitive activities.  He could not relate any specific injury 
to the shoulder joint but stated that he did occasionally have 
symptoms after pulling heavy weight or pushing objects overhead.  
Physical examination revealed normal appearing shoulders that 
were nontender to palpation.  Range of motion was normal.  X-rays 
were normal.  The diagnosis was right shoulder pain, insufficient 
medical evidence to render a specific diagnosis.  

With respect to the Veteran's hands, he stated that during the 
previous year he had experienced dorsal hand pain related to 
activity and repetitive motion.  He denied injuries and carpal 
tunnel syndrome-type symptoms.  He also denied neurologic or 
cervical spine related symptoms.  Physical examination revealed 
normal appearing hands without tenderness to palpation.  Range of 
motion was normal.  Carpal tunnel syndrome testing was negative.  
X-rays were normal.  The diagnosis was bilateral hand pain with 
overuse component, with insufficient medical evidence to render a 
specific diagnosis.  

An additional VA general medical examination was provided in May 
2006.  The Veteran related that he had no symptoms in the left 
shoulder.  He complained of aching in his ankles for the previous 
two to three years.  The provider noted that nothing had changed 
since the previous physical examination.  He indicated that 
examination of the ankles did not reveal swelling or tenderness.  
Range of motion was normal.  X-rays of the ankles were normal.  
Relevant diagnoses were bilateral ankle pain with normal 
examination, right shoulder pain with insufficient medical 
evidence to make a specific diagnosis, and bilateral hand pain 
with overuse component with insufficient medical evidence to 
render any other specific diagnosis.  

A private treatment record dated in August 2007 indicates the 
Veteran's complaint of hand and elbow pain, and that he had been 
diagnosed with arthritis.

A November 2007 VA treatment record indicates that the Veteran 
was seen for a physical examination as he had applied for a 
position as a laundry worker at the hospital.  He reported that 
he was retired from the Air Force.  He denied any medical 
problems or injuries that would interfere with his duties.  

A private record dated in June 2008 notes the Veteran's request 
for X-rays of his hands and feet to check for arthritis.  A 
follow-up note indicates that X-rays of the Veteran's hands and 
feet were normal.  

The September 2008 report of a private rheumatology consultation 
notes the Veteran's complaint of generalized joint pain.  
Following physical examination, the provider noted longstanding 
arthralgia diagnosed as "arthritis" nonspecifically in the past 
for which the Veteran had not seen a rheumatologist.  He also 
noted that X-rays of the hands revealed some possible index 
finger soft tissue swelling.  In November 2008 this provider 
noted that rheumatoid factor had been negative in November 2005, 
and that the Veteran had probable mild early osteoarthritis with 
negative serologies for an inflammatory process, normal X-rays 
for the most part, and no history of synovitis of any joint.  

In January 2009 the Veteran underwent steroid injections to his 
left shoulder for pain.  

On VA examination in March 2009 the Veteran reported bilateral 
shoulder pain.  He stated that he had experienced symptoms for 
several years; the examiner stated that he could find no evidence 
that the Veteran had been treated for a shoulder condition in 
service.  He also noted that there was no evidence of treatment 
for a hand or ankle condition in service.  The Veteran related 
that he had experienced pain in all of his joints for several 
years.  Physical examination revealed no tenderness, redness or 
swelling of the ankles.  Range of motion of the ankles was normal 
bilaterally.  The Veteran's hands exhibited no abnormalities of 
the fingers and there was no swelling, synovitis, redness, or 
tenderness.  Range of motion was normal.  The Veteran's shoulders 
had some limitation of motion caused by pain.  X-ray reports show 
that there was no evidence of rotator cuff tears in the Veteran's 
shoulders, and that the bones and  joints were otherwise normal.  
X-rays of his ankles, feet, and hands were also normal.  The 
examiner provided diagnoses of right and left shoulder 
impingement, bilateral hand pain with normal examination and no 
disease found, and bilateral ankle pain with normal examination 
and no disease found.  He noted that with respect to the 
bilateral shoulder, hand, and ankle symptoms, he could find no 
evidence of treatment in service even though the Veteran stated 
that his symptoms dated back several years.  He opined that it 
was less likely than not that the shoulder, ankle, and hand 
symptoms were related to service.  He stated that he could not 
find any abnormalities of the ankles or hands on examination.

In a May 2010 report, the Veteran's private rheumatologist 
indicated that heavy lifting and repetitive motion probably were 
the cause of his shoulder tendonitis and partial rotator cuff 
tear symptoms.  She noted that X-rays would not show rotator cuff 
tears, but that an MRI study was necessary.  

At his May 2010 Board hearing, the Veteran testified that he had 
been given a diagnosis of osteoarthritis by his private 
physician.  He related his belief that the problems with his 
hands were due to repetitive movement in his in-service work.  
With respect to his shoulders, he described loss of movement and 
popping.  He stated that his work in service had required a good 
deal of repetitive lifting, pulling, and pushing that had caused 
wear and tear on his shoulders.  Regarding his ankles, he stated 
that they hurt all of the time.  He noted that he was not treated 
during service for ankle complaints.  He indicated that he was 
not treated privately for his ankle complaints.  

Having reviewed the record regarding these claims, the Board 
finds that service connection is not warranted.  With respect to 
the claims for disability of the hands and ankles, the Board 
observes that there is no current diagnosis referable to these 
joints.  Notably, the May 2006 VA examiner indicated that 
examination of the Veteran's ankles was normal and that there was 
insufficient evidence to render a specific diagnosis with respect 
to the Veteran's hand pain.  While private records indicate 
generalized joint pain, they are also negative with respect to 
any specific diagnosis referable to the Veteran's ankles or 
hands.  Moreover, a March 2009 VA examiner concluded that the 
Veteran's ankles and hands were normal, and that it was less 
likely than not that the ankle and hand symptoms were related to 
service.  Although there has been a suggestion of arthritis at 
times, there has never been any arthritis confirmed by x-ray 
study.  See 38 C.F.R. § 4.71a (2010) (arthritis must be confirmed 
by x-ray).  In sum, the Veteran has not identified or produced 
any evidence, medical or otherwise, that would tend to show that 
he currently has ankle or hand disabilities that are due to 
disease or injury in service.  See Sanchez-Benitez.  Rather, he 
has stated only that he has pain, and objective examination has 
not produced any specific diagnosis.  Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  In the 
absence of proof of a present disability, there can be no valid 
claim.  Brammer.

In summary, there is no credible evidence of a chronic disability 
in service, no credible evidence of a continuity of 
symptomatology since service, and no medical evidence 
establishing any current disability of the ankles or hands.  As 
the preponderance of the evidence is against the claims, there is 
no doubt to be resolved.  

Regarding the claimed shoulder disability, there is evidence 
suggesting that the Veteran currently suffers from shoulder 
tendonitis and rotator cuff tear symptoms as set forth in a May 
2010 report by the Veteran's rheumatologist.  However, the grant 
of service connection requires not only competent evidence to 
establish a diagnosis, but also evidence to relate the diagnosis 
to the Veteran's service.  

Here, the private rheumatologist has suggested that heavy lifting 
and repetitive motion "probably" were the cause of the 
Veteran's symptoms.  To the extent that she used the term 
"probably," the private physician's opinion acknowledges that 
it is made without any certainty.  Because the statement is 
speculative, it has little probative value with respect to 
establishing the etiology the Veteran's visual disability.  See 
Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus); see also Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there was a 
plausible basis for the Board's decision that a disability was 
not incurred in service where even the medical evidence favorable 
to the appellant's claim did little more than suggest the 
possibility that the Veteran's illness might have been caused by 
his wartime radiation exposure).  Moreover, this physician failed 
to account for the years during service in which the Veteran 
carried out the same duties (involving heavy lifting and 
repetitive movement) and had no reported symptoms.  

Moreover, VA examiners in April 2005 and May 2006 determined that 
there was insufficient evidence to render a diagnosis referable 
to the Veteran's shoulders.  The March 2009 examiner diagnosed 
bilateral shoulder impingement, but concluded that it was less 
likely than not that the shoulder symptoms were related to 
service.  Rather, he noted that he could find no evidence of 
treatment in service despite the Veteran's statement that his 
symptoms dated back several years.  

The Board has also considered the decision in Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), wherein the 
United States Court of Appeals for the Federal Circuit determined 
that the Board erred by finding that a claimant's report of in-
service symptoms lacked credibility solely because there was no 
objective medical evidence corroborating those symptoms at the 
time.  However, the Board believes the instant case is clearly 
distinguishable, as the Board does not rely solely upon a general 
absence of any reference to the alleged injuries during service.  
Rather, it relies on the fact that despite the Veteran's 
complaints referable to his shoulders at the conclusion of 
service, no objective evidence of  disability was found.  
Moreover, in 2007, the Veteran denied any medical problems or 
injuries that would interfere with a job for which he had 
applied.  In essence, the Board finds the statements made 
contemporaneous with those earlier assessments as to the state of 
his health to be more credible than statements offered after 
filing a claim for monetary benefits.

In summary, there is no credible evidence of a chronic shoulder 
disability in service, and no competent evidence establishing 
that a shoulder disability is related to disease or injury in 
active military service.  As the preponderance of the evidence is 
against the claim, the benefits sought on appeal are denied.




ORDER

The appeal relative to claims of entitlement to service 
connection for hypercholesterolemia, disability manifested by a 
cough, and right ear otalgia is dismissed.

Entitlement to service connection for a vision disability is 
denied.

Entitlement to service connection for disability manifested by 
knots on the ankles and heels is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for disability manifested by 
hand pain is denied.  

Entitlement to service connection for disability manifested by 
shoulder pain is denied.

Entitlement to service connection for disability manifested by 
ankle pain is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


